UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                     No. 11-4244



                              United States v. Passalaqua



                                       ORDER


       At the direction of the Court, the opinion and judgment filed November 29, 2012
are hereby vacated. The case will be submitted to a reconstituted merits panel for
disposition.



For the Court,

/s/ Marcia M. Waldron
Clerk


Dated: December 3, 2012
JK/cc: Mark E. Coyne, Esq.
       David W. Feder, Esq.
       K. Anthony Thomas, Esq.